             Case 6:20-cv-00943 Document 1 Filed 10/12/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 AKOLOUTHEO, LLC,

      Plaintiff,                                           CIVIL ACTION NO.: 6:20-cv-943
      v.
                                                           JURY TRIAL DEMANDED
 BADGER METER, INC.,

     Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

       1.      This is an action under the patent laws of the United States, Title 35 of the United
States Code, for patent infringement, in which Akoloutheo, LLC (“Akoloutheo” or “Plaintiff”)
makes the following allegations against Badger Meter, Inc. (“Badger,” or “Defendant.”)

                                            PARTIES

       2.      Plaintiff Akoloutheo is a Texas limited liability company having its primary office
at 15139 Woodbluff Drive, Frisco, Texas 75035. Plaintiff’s owner and sole operator is Rochelle
T. Burns.

       3.      On information and belief, Defendant Badger Meter, Inc. is a Wisconsin
corporation having a principal place of business at 4545 West Brown Deer Road, Milwaukee,
Wisconsin 53224. On information and belief, the registered agent for service of process in Texas
for Badger Meter, Inc. is Corporation Service Company d/b/a CSC, 211 E. 7th Street, Suite 620,
Austin, Texas 78701.

                                JURISDICTION AND VENUE

       4.      This action arises under the patent laws of the United States, Title 35 of the United
States Code. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       5.      Venue is proper in this district under 28 U.S.C. §§ 1391(c), generally, and under
1400(b), specifically. On information and belief, Defendant maintains a regular and established
place of business in this Judicial District and has committed acts of patent infringement in this


                                             Page 1 of 6
              Case 6:20-cv-00943 Document 1 Filed 10/12/20 Page 2 of 6




Judicial District by using, selling and/or offering for sale infringing devices and instrumentalities
to customers in this Judicial District.

       6.      Defendants are subject to this Court’s specific and general personal jurisdiction
pursuant to due process and/or the Texas Long Arm Statute, due at least to their presence and
substantial business in this forum, including: (i) maintaining a physical presence in this forum; (ii)
committing at least a portion of the infringements in this forum; and (iii) regularly doing or
soliciting business, engaging in other persistent courses of conduct, and/or deriving substantial
revenue from goods and services provided to individuals in Texas and in this Judicial District.

                                    COUNT I
                      INFRINGEMENT OF U.S. PATENT NO. 7,088,239

       7.      Plaintiff is the owner by assignment of the valid and enforceable United States
Patent No. 7,088,239 (“the ‘239 Patent”) entitled “Method and Apparatus for All-purpose,
Automatic Remote Utility Meter Reading, Utility Shut Off, and Hazard Warning and Correction”
– including all rights to recover for past, present and future acts of infringement. The ‘239 Patent
issued on August 8, 2006, and has a priority date of March 2, 2004. A true and correct copy of the
‘239 Patent is attached as Exhibit A.

       8.      Badger imports, provides, supplies, distributes, offers for sale, sells, and/or
provides access to methods and apparatuses for automatic remote utility meter reading and
reporting (“Badger Metering Devices”) and “advanced metering infrastructure” (“AMI”) methods
and apparatuses.

       9.      Defendant directly – or through intermediaries including distributors, partners,
contractors, employees, divisions, branches, subsidiaries, or parents – has used, operated,
imported, provided, supplied, distributed, offered for sale, sold, and/or provided access to Badger
Metering Devices and related methods and apparatuses.

       10.     A Badger Beacon® utility metering network incorporates a network of Badger
networking devices connected to an array of Badger Metering Devices.




                                                 [2]
             Case 6:20-cv-00943 Document 1 Filed 10/12/20 Page 3 of 6




       11.     Together, Badger networking devices and Badger Metering Devices deliver two-
way communication and time synchronization within a Badger Beacon® utility metering network.
Badger devices provide regular reports with detailed information on utility usage, including alarms
relating to hazards and anomalies, including but not limited to alarms related to potential leaks,
flow, pressure and temperature.




                                                [3]
                Case 6:20-cv-00943 Document 1 Filed 10/12/20 Page 4 of 6




       12.       On information and belief, components and services of Badger devices within a
Badger Beacon® Network include mechanisms and systems for generating alarms and alerts,
managing communications, message parsing and routing, reporting, analytics, diagnostics, logging
and security.

       13.       The Badger Beacon® Network, made, used, offered and sold by Defendant, is
specifically designed for metering and reporting utility usage. In particular, the Badger Beacon®
Network is directed to metering and reporting water usage using Badger’s E-Series and Recordall
metering encoders connected to Badger’s Orion endpoints:




       14.       The Badger Beacon® Network incorporates data transmission capability for
sending information from Badger Metering Devices to remote data collection computers.




       15.       The Badger Beacon® Network incorporates data reception capability for the
reception of utility usage information within remote data collection computers running Beacon®
data collection software.

       16.       On information and belief, the Badger Beacon® Network incorporates the
capability to confirm successful transmission and receipt of utility data sent from Badger Orion
endpoints, to retransmit failed transmissions and to generate notice of repair needs.

                                                [4]
               Case 6:20-cv-00943 Document 1 Filed 10/12/20 Page 5 of 6




        17.     On information and belief, Badger Metering Devices provided by Defendant is
operable to provide notification of a failed communication and need for correction / repair in the
event that transmission of data is not successful.

        18.     The Badger Beacon® Network is operable to monitor utility usage and establish
utility usage data.

        19.     The Badger Beacon® Network is operable to process utility usage data.

        20.     The Badger Beacon® Network is operable to transmit data between nodes within
the network.

        21.     On information and belief, the Badger Beacon® Network is operable to transmit
signals confirming the reception of data.

        22.     On information and belief, Badger Metering Devices are operable to repeat
transmission of data in the event confirmation of receipt of the data is not successfully received.

        23.     The Badger Metering Devices and Badger Beacon® Network infringe one or more
claims of the ‘239 Patent.

        24.     Defendant’s use, operation, import, provision, supply, distribution, offer for sale,
sale and/or provision of access to Badger Metering Devices and the Badger Beacon® Network has
been conducted without license, authority or permission of Akoloutheo.

        25.     Defendant’s unauthorized and unlicensed use, operation, import, provision, supply,
distribution, offer for sale, sale and/or provision of access to Badger Metering Devices and the
Badger Beacon® Network methods and apparatuses covered by the ‘239 Patent constitutes patent
infringement under 35 U.S.C. § 271.

                                  DEMAND FOR JURY TRIAL

        Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of
any issues so triable by right.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that this Court enter:

        a.      A judgment in favor of Plaintiff that Defendant has infringed the ‘239 Patent;


                                                 [5]
             Case 6:20-cv-00943 Document 1 Filed 10/12/20 Page 6 of 6




       b.      A permanent injunction enjoining Defendant and its officers, directors, agents,
servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in
active concert therewith from infringement of the ‘239 Patent;

       c.      A judgment and order requiring Defendant to pay Plaintiff its damages, costs,
expenses, and pre-judgment and post-judgment interest for Defendant’s infringement of the ‘239
Patent as provided under 35 U.S.C. § 284;

       d.      An award to Plaintiff for enhanced damages resulting from the knowing and
deliberate nature of Defendant’s prohibited conduct with notice being made at least as early as the
service date of this complaint, as provided under 35 U.S.C. § 284;

       e.      A judgment and order finding that this is an exceptional case within the meaning
of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees; and

       f.      Any and all other relief to which Plaintiff may show itself to be entitled.

Dated: October 12, 2020                         Respectfully Submitted,
                                            By: /s/ Kenneth Thomas Emanuelson
                                                Kenneth Thomas Emanuelson
                                                Texas State Bar No. 24012591
                                                THE EMANUELSON FIRM, P.C.
                                                17304 Preston Road, Suite 800
                                                Dallas, Texas 75252
                                                469-363-5808
                                                Ken@Emanuelson.us

                                                ATTORNEY FOR PLAINTIFF
                                                AKOLOUTHEO, LLC




                                                 [6]
